DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 December 2020 has been entered.
 
Response to Amendment
Independent Claims 1, 8 and 14 have been amended.
Claims 11 and 12 have been cancelled.
Claims 1-10 and 13-22 are pending and have been examined in this Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments





Applicant’s argument regarding Adato being silent on inputting its bounding boxes into a model in connection with an out-of-stock determination is persuasive.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE



Best U.S. References: Zimmerman, US Patent Application Publication 2008/0077511 A1 in view of Adato et al., US Patent Application Publication 2019/0149725 A1 (“Adato”) teach a system and method for performing inventory using a mobile device to capture images of products on a shelf and performing image analysis (edge detection) on the captured images for cleaning or restocking a shelf (using text-identification techniques for product identification).
The following is an Examiner’s Statement of Reasons for Allowance:  No prior art cited here or in any previous Office Action fully anticipates nor renders the claims obvious either alone or in combination.  Independent Claims 1, 8 and 14 teach a system and method of capturing a first image of a product display area in a store having a plurality of products in the first image data.  The position of the product labels in the captured first image is analyzed to determine the location of the individual product labels and generating a bounding box based on the position of the label for the plurality of products and storing this data.  A second image of the product display area is captured including each respective bounding box and fed to a classifier model (machine learning tool) to determine if within each given bound box if the product is out-of-stock.  If a given product is determined to be out-of-stock sending a restocking notification to a store client device.  The combinations of limitations, clearly presented in the claims of this Application are novel, unobvious and allowable.

Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, would preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DANNEMAN whose telephone number is (571)270-1863.  The examiner can normally be reached on Mon-Thurs, 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL DANNEMAN/Primary Examiner, Art Unit 3687